Fourth Court of Appeals
                                   San Antonio, Texas
                               MEMORANDUM OPINION
                                       No. 04-19-00473-CV

      IN THE GUARDIANSHIP OF HORTENCIA T. VARA, an Incapacitated Person

                          From the County Court, Uvalde County, Texas
                                    Trial Court No. 7058-18
                          Honorable William R. Mitchell, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: August 14, 2019

DISMISSED

           Appellant Olivia Sosa filed a notice of appeal indicating her intent to appeal the

interlocutory “Order Compelling the Deposition of Olivia Sosa, Order Holding Olivia Sosa in

Criminal Contempt of Court, Order Compelling Olivia Sosa to Produce Proposed Ward and Order

Sanctioning Olivia Sosa and Joshua Carpenter” signed by the trial court on June 26, 2019 in the

underlying guardianship proceeding. This court does not have jurisdiction to review contempt

orders by direct appeal. Norman v. Norman, 692 S.W.2d 655, 655 (Tex. 1985); In re C.S.K., No.

04-17-00587-CV, 2017 WL 5759368, at *1 (Tex. App.—San Antonio Nov. 29, 2017) (mem. op.,

per curiam); In re Guardianship of Bays, 355 S.W.3d 715, 721-22 (Tex. App.—Fort Worth 2011,

no pet.) (court of appeals had no jurisdiction over direct appeal of contempt order holding objector

to guardianship proceeding in contempt and ordering the return of $300,000 of proposed ward’s
                                                                                     04-19-00473-CV


money). Contempt proceedings are not appealable because they involve a court’s enforcement of

its own orders and “are not concerned with disposing of all claims and parties before the court, as

are judgments.” In re Office of Attorney Gen. of Tex., 215 S.W.3d 913, 915-16 (Tex. App.—Fort

Worth 2007, orig. proceeding). “Contempt orders may only be reviewed by an application for a

writ of habeas corpus, if the contemnor has been confined, or by a petition for a writ of mandamus,

if the contemnor has not been confined.” In re C.S.K., 2017 WL 5759368, at *1 (citing Rosser v.

Squier, 902 S.W.2d 962, 962 (Tex. 1995)). Similarly, a mandamus proceeding is the proper

method to immediately challenge an order compelling discovery. See In re Liberty Cnty. Mut. Ins.

Co., 557 S.W.3d 851, 855 (Tex. App.—Houston [14th Dist.] 2018, orig. proceeding) (order

compelling deposition); see also In re Methodist Primary Care Group, 553 S.W.3d 709, 714 (Tex.

App.—Houston [14th Dist.] 2018, orig. proceeding) (order compelling production of documents).

       Therefore, in an order issued July 18, 2019, we instructed appellant to show cause in

writing why this appeal should not be dismissed for lack of jurisdiction. Appellant did not respond.

Accordingly, this appeal is dismissed for lack of jurisdiction. See TEX. R. APP. P. 42.3(a).


                                                  PER CURIAM




                                                -2-